UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4313



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LONNIE LAMONT DOZIER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-372)


Submitted:   February 23, 2006            Decided:   February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew R. MacKenzie, BARRETT & MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant.    Jonathan Scott Gasser, Acting United
States Attorney, Columbia, South Carolina, Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lonnie Lamont Dozier seeks to appeal his conviction and

sentence.*    In criminal cases, the defendant must file his notice

of appeal within ten days of the entry of judgment.      Fed. R. App.

P. 4(b)(1)(A).     With or without a motion, the district court may

grant an extension of time to file of up to thirty days upon a

showing of excusable neglect or good cause.          Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

             The district court entered its judgment on March 31,

2004; Dozier filed his notice of appeal in March 2005.            The

district court granted no extension of time to appeal, nor did

Dozier request an extension or make a showing of excusable neglect

to explain why he did not file his notice of appeal until a year

after the entry of judgment.

             We therefore dismiss the appeal for lack of jurisdiction.

Pursuant to Anders, this court requires that counsel inform Dozier,

in writing, of his right to petition the Supreme Court of the

United States for further review.         If Dozier requests that a

petition be filed, but counsel believes that such a petition would

be frivolous, then counsel may move this court for leave to

withdraw from representation.     Counsel’s motion must state that a



     *
      Dozier’s attorney submitted a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising one issue.
Dozier also filed a pro se supplemental brief raising additional
issues.

                                 - 2 -
copy thereof was served on Dozier.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




                              - 3 -